Citation Nr: 1754291	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss from June 28, 2007 to May 5, 2009, and in excess of 10 percent beginning May 6, 2009. 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified before a Decision Review Officer (DRO) in February 2009.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from June 28, 2007 to May 5, 2009, audiometric testing revealed, at worst, Level II hearing acuity in the right ear, and Level II hearing acuity in the left ear.

2.  For the rating period beginning May 6, 2009, audiometric testing in May 2009 revealed Level VI hearing acuity in the right ear and Level II hearing acuity in the left ear; audiometric testing in June 2017 revealed Level III hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  For the initial rating period from June 28, 2007 to May 5, 2009, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  For the rating period beginning May 6, 2009 forward, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.§§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Hearing Loss Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.§ 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Board has considered whether staged ratings are for consideration.  As the Board will discuss in more detail below, the evidence of record establishes that the Veteran's service-connected hearing loss warrants a staged rating.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2017).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral. Each ear is evaluated separately.  Id. 
The evidence includes an October 2005 private audiological evaluation.  The Board acknowledges that the October 2005 private audiological evaluation included a graph of an audiogram.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 8 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  In this case, the Board finds here that the graphical audiometric data associated with the October 2005 private audiogram is clear, as it clearly identifies at what Hertz the pure tone thresholds were recorded.  Additionally, measured speech discrimination are also in the report.  As such, the results of the October 2005 audiological evaluation will be considered in the evaluation of the Veteran's claim.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
40
85
85
LEFT
35
30
80
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

The October 2005 audiology consult report findings, applied to Table VI, yield a numeric designation of II in the right ear on the basis of 64 decibel puretone threshold average and 92 percent speech discrimination, and a numeric designation of II in the left ear on the basis of 58 decibel puretone threshold average, and 96 percent speech discrimination).  The numeric designation for the right ear II along with the numeric designation for the left ear II, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The puretone thresholds reported in the October 2005 audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. 
§ 4.86 for exceptional patterns of hearing impairment do not apply.

On the authorized VA audiological evaluation in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
65
80
85
LEFT
30
40
65
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 in the left ear.

The November 2007 VA audiology consult report findings, applied to Table VI, yield a numeric designation of II in the right ear on the basis of 68 decibel puretone threshold average and 94 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 53 decibel puretone threshold average, and 92 percent speech discrimination).  The numeric designation for the right ear II along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported in the November 2007 audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  As such, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply.

For these reasons, the Board finds that a compensable rating for bilateral hearing loss has not been met for the rating period prior to May 6, 2009.

On the authorized VA audiological evaluation in May 6, 2009, pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
55
60
85
90
LEFT
40
45
75
90

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.

The May 2009 VA audiology consult report findings, applied to Table VI, yield a numeric designation of II in the right ear on the basis of 68 decibel puretone threshold average and 94 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 53 decibel puretone threshold average, and 92 percent speech discrimination).  The numeric designation for the right ear II along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

However, 38 C.F.R. § 4.86 (a) applies to the right ear, since the thresholds at all four frequencies were 55 or more, and therefore Table VIA may be used to evaluate his left ear based on audiometric testing alone.  Applying these findings to 
38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level VI in the right ear.  Per 38 C.F.R. § 4.86 (a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing the results under both Table VI and Table VIA, at worse the Veteran's right ear is Level VI impairment and his left ear is a Level II impairment, which results in a 10 percent rating for bilateral hearing loss.  The May 6, 2009 VA examination report is the first audiological medical evidence showing that a 10 percent rating had been met.


Pursuant to the Board's July 2012 remand, the Veteran was afforded another VA audiological evaluation on June 1, 2017 (in Virtual VA).  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
40
75
90
LEFT
45
55
100
105

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 80 in the left ear.

The June 2017 VA audiology consult report findings, applied to Table VI, yield a numeric designation of III in the right ear on the basis of 63 decibel puretone threshold average and 86 percent speech discrimination, and a numeric designation of V in the left ear on the basis of 76 decibel puretone threshold average, and 80 percent speech discrimination.  The numeric designation for the right ear III along with the numeric designation for the left ear V, entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported in the June 2017 audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply.

For these reasons, the Board finds that a rating in excess of 10 percent for bilateral 
hearing loss has not been met for the rating period beginning May 6, 2009.

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the May 2009 and June 2017 VA examiners addressed functional effects of hearing loss by noting that the Veteran had to retire early from his occupation because he was unable to hear fine-tuned noises in the machinery he used.  During the November 2007 VA examination, the Veteran indicated that he had difficulty understanding speech in all situations.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b). 

For these reasons, the Board finds that an initial compensable rating for bilateral hearing loss from June 28, 2007 to May 5, 2009 is not warranted.  For the rating period beginning May 6, 2009, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  


ORDER

For the rating period from June 28, 2007 to May 5, 2009, a compensable rating for bilateral hearing loss is denied.

For the rating period beginning May 6, 2009, a rating in excess of 10 rating for bilateral hearing loss is denied.



REMAND

The Veteran contended that his service-connected hearing loss and tinnitus disabilities prevent him from obtaining substantially gainful employment.  He has indicated that he had to retire early from his previous employment because he was unable to hear fine-tuned noises in the machinery he used.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The Veteran is currently service connected bilateral hearing loss (rated as noncompensable prior to May 6, 2009, 10 percent disabling from May 6, 2009 to May 31, 2017, and as 20 percent disabling beginning June 1, 2017) and tinnitus, rated as 10 percent disabling.  Therefore, the criteria for a TDIU under 38 C.F.R. 
§ 4.16 (a) are not met for any period on appeal.

Even when the criteria under 38 C.F.R. § 4.16 (a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

In this case, the Board finds that referral for extra-schedular consideration under
38 C.F.R. § 4.16 (b) is warranted.  On his December 2012 VA Form 21-8940 and statement, the Veteran reported that his hearing loss and tinnitus prevent him maintaining substantially gainful employment.  He has indicated that he had to retire early from his previous employment because he was unable to hear fine-tuned noises in the machinery he used.  His highest level of education was high school.  Further, during the June 2017 VA audiological examination, the examiner indicated that the Veteran's hearing loss and tinnitus did not "necessarily preclude" an individual from maintaining employment.  Moreover, the examiner noted that positions located in a highly sensitive area that require exact communication for safety purposes or require the veteran to use hearing protection should be avoided as he may not be able to hear instructions or warning signals.  This hypothetical position may be similar to the Veteran's previous work as a machinist.  

Based upon the VA examination, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of his service-connected hearing loss and tinnitus.  Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of service-connected disabilities for referral to the Director of Compensation in accordance with 
38 C.F.R. § 4.16 (b) for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to 38 C.F.R. § 4.16 (b), refer the claim for entitlement to a TDIU on an extraschedular basis to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


